Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 16 March 2021 have overcome the 35 USC 103 rejections set forth in the previous office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Todd Barrett on 19 May 2021.

The claims have been amended as follows:
Claim 1 is amended to read:
1. (Amended) A fuel fill control system for a vehicle, comprising: 
a fuel tank; 
a global positioning system configured to identify a nearby fuel station; a sensor system configured to detect when the vehicle is in park; 
a camera system configured to capture an image of a fuel pump of the nearby fuel station; and 
: a first input signal from the global positioning system and a second input signal from the sensor system, and a third signal from the camera system,
wherein the first input signal and the second input signal indicate that a vehicle refueling event is likely.

Claims 5 and 21 are cancelled.
Claims 22-23 are amended to read:
22. (Amended) The fuel fill control system as recited in claim 1, wherein the third input signal indicates that the camera system has detected the fuel pump by capturing the image.
23. (New) The fuel fill control system as recited in claim 1, wherein the camera system includes a plurality of cameras that are adapted to capture a near 360 degree view of an environment surrounding the vehicle.
Claim 29 is cancelled.

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious (“a fuel fill control system for a vehicle, comprising…a global positioning system configured to identify a nearby fuel station; a sensor system configured to detect when the vehicle is in park; a camera system configured to capture an image of a fuel pump of the nearby fuel station; and a controller configured to initialize a depressurization sequence of the fuel tank in response to receiving a first input signal from the global positioning system and a second input signal from the sensor system… wherein the controller is configured to initialize the depressurization sequence of the fuel tank in response to receiving a third input signal from the camera system (Claim 1)” in combination with the other limitations set forth in the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753